Title: From James Madison to John Armstrong, Jr., 22 May 1807
From: Madison, James
To: Armstrong, John, Jr.



Sir 
Department of State May 22d. 1807

The two last letters received from you were of Decr. 24. and Jany 16.
The decree of Novr. 21st. communicated in the first had previously reached us, and had excited apprehensions which were repressed only by the inarticulate import of its articles, and the presumption, that it would be executed in a sense not inconsistent with the respect due the Treaty between France and the United States.  The explanations given you by the Minister of Marine, were seen by the President with much pleasure, and it only remains to learn that they have been confirmed by the express authority of the Emperor.  We are the more anxious for this information as it will fortify the remonstrances which have been presented at London against the British decree of Jany 7th.  Should it, contrary to expectation, turn out that the French decree was meant, and is to operate according to the latitude of its terms, you will of course have made the proper representations, grounded as well on the principles of public law, as on the express stipulations of the Convention of 1800.  Nothing, besides, could be more preposterous than to blend with an appeal to neutral rights and neutral nations, a gross infraction of the former, and outrage on the sentiments of the latter; unless it be to invite a species of contests on the high seas, in which the adversary has every possible advantage.  But on the more probable supposition that the decree will not be unfavorably expounded, it will be still necessary to press on the Frencil Government a dispatch of such orders to their Cruizers in every quarter, as will prevent a construction of the decree favorable to their licencious cupidity.  The moment your letter was received the answer of the French Minister of Marine to your note, was communicated to Genl. Turreau, with a call on him to transmit it immediately to the French Governors in the West Indies.  This he readily engaged to do.  But notwithstanding this precaution, there are proofs that the West India Privateers have, under colour of the Edict, committed depredations which will constitute just claims of redress from their Government.
Mr. Erving has forwarded a Spanish decree also avowedly pursuing the example, and the views of the French Emperor.  The terms of this decree are even more vague, or rather more broad than of the prototype; and if not speedily recalled or corrected, will doubtless extend the scene of spoliations already begun in that quarter; and of course, thicken the cloud that hangs over the amity of the two nations.
Your other letter (of Jany 16) intimates a hope that the return of the French Court to Paris, would soon afford an opportunity of renewing your communications with the Minister of Foreign relations.  The course of events appears to have prevented this opportunity, and to have prolonged the suspense in which our affairs have been kept; unless indeed, other channels and modes should have been found for bringing them to an issue.  The delays, and the pretexts for them, have put the patience of the United States to a severe trial.  It ought not to be supposed by Spain, or her ally, that a crisis can be much longer procrastinated.  The impending collision on the Western side of the Mississippi has indeed been obviated; but the adjustment suspends only the danger which threatened the peace in that quarter; whilst, on the Eastern side of the Mississippi, the obstinacy of the Spanish authorities in vexing and obstructing the use of the Mobille by our Citizens living on its waters, and having no other channel of communication with the sea, is kindling a flame which has been with difficulty kept under, and must in a short time acquire a force not to be resisted.  This state of things without adverting to other topics, demands the instant and most serious attention of all who are friendly to peace between Spain and the United States.  It cannot, and ought not to be disguised, that the time is approaching, when the latter may have no other choice, than between a foreign and an internal conflict.
The Treaty signed at London in Decr. last not having obtained the objects of the United States, and being moreover otherwise objectionable in some of its Articles, has not received the approbation of the President, nor been submitted to the consideration of the Senate.  The Wasp sloop of war which conveys this to a French port, carries back to England Mr. Purviance, with instructions for our Commissioners to attempt a remodification of the instrument; and, particularly, to insist on a remedy for the case of British impressments from American vessels on the high seas, which forms no article in the instrument signed on the 31st. Decr., and without which no Treaty will be concluded.
I inclose a printed statement of what passed on the examination of Colo. Burr before the Chief Justice.  His trial commences this day.  A profusion of affidavits have charged him with a complication of crimes, and a number of witnesses will attend to support the charges.  The great distance of others will prevent their attendance, unless the trial should be adjourned.  The pains which have been taken to investigate, suppress, and punish this hostile enterprize, understood to be principally aimed against the Spanish possessions, present a conspicuous contrast to the perfidious conduct of Spain through a series of years towards the United States.  The occurrence demands the attention of Spain as a proof also, that she owes the safety of her possessions, to the controul of the very Government which she has been so scandalously endeavouring to dismember and overturn.
There is strong ground for believing that Yrujo plotted with Burr on the idea that a dismemberment of the Union was the object.  The silence and manner of Turreau leave no doubt that he did not regard Mexico as the object.  Merry was in the secret of the plot as directed against the Spanish possessions, and relished it; but without committing his Government.
It merits your attention to ascertain the Agents and intrigues of Burr at Paris.
I send you herewith a series of Newspapers, and a statistical publication giving some interesting views of this Country.
May 24--I have just received your letter of Feby 15 continued March 20: Both of them are silent as to the decree of Novr. 21 from which I infer that it does not operate against our Commercial rights.  I regret that even at the latter date, you were unable to make any favorable communications with respect to our affairs with Spain.  I have the honor to be &c

James Madison

